DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, 25, 29, 31, 32, 33, 35, 36, and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 53-56, 61, 65-67, and 70 of copending Application No. 16/523,131 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the structural limitation recited in the claims of the instant application are also recited in the claim of the copending application. The difference in the terminology used would be obvious to one of ordinary skill in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 21-25, 27-29, 31-36, and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 16/523,163 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the structural limitation recited in the claims of the instant application are also recited in the claim of the copending application. The difference in the terminology used would be obvious to one of ordinary skill in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23, 28, 29, 31-33, 38, 41, and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy (2007/0198075) in view of Amplatz et al. (2007/0265656).
Levy discloses the following claimed limitations:
Claim 21: A method for treatment of an aneurysm (Fig. 5-12 and [0040-42]), comprising: intravascularly delivering a framing device (50) through a catheter (74) to a cavity of the aneurysm (Fig. 5-8 and [0040]); releasing the framing device from the delivery catheter to expand the framing device in the aneurysm cavity such that at least a portion of the framing device contacts an inner surface of the aneurysm wall (Fig. 8 and [0040] where it is contacting the distal end of the aneurysm); and positioning a liquid embolic (88) between the framing device and the aneurysm wall (Fig. 9 and [0043]).
Claim 22: Further comprising positioning an aperture (open end at the neck as seen in Fig. 8-9) of the framing device at the neck of the aneurysm (Fig. 8-9).  
Claim 23: Wherein the catheter is a first catheter (Fig. 5-8 and [0040]) and the method further comprises inserting a second catheter (86) into an aperture of the framing device (Fig. 9 and [0043]).  
Claim 28: Wherein the framing device has a first, closed end (Fig. 8 the end opposite the neck opening) and a second end (Fig. 8 where it is the end at the neck opening) opposite the first end (Fig. 8), the second end having an opening (opening where the catheter enters as seen in Fig, 9), and wherein the method comprises aligning the opening with a neck of the aneurysm (Fig. 8-9).
Claim 29: Wherein the framing device forms a hollow body in an expanded state (Fig. 8-9), the hollow body defining a cavity (Fig. 8 where the cavity is the inner area of the frame) (Fig. 8-9).
Claim 31: Wherein the framing device includes stainless steel, nitinol, and/or cobalt chromium ([0009] and [0037]).
Claims 32, 33, and 38: See the rejections above. 
Claims 41-42: Wherein a distalmost end of the framing device in the compressed configuration is also a distalmost end of the framing device in the expanded configuration (Fig. 5-8where it is delivered by compressing the device 50 with the distalmost end being the top of the dome which would be the same distalmost end in both configurations).
Levy teaches all the claimed limitations discussed above however, Levy does not disclose that the framing device comprises multiple braided layers in both the delivery and expanded configurations. 
Amplatz discloses another vascular occluder that is formed by multiple layers of braided wire (abstract, [0028], Fig. 7, [0088]) in order to rapidly occlude an abnormal opening in a body organ is significantly improved (Abstract).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Levy with multiple braided layers in view of the teachings of Amplatz, in order to rapidly occlude an abnormal opening in a body organ is significantly improved (Abstract).
Claims 21, 22, 24, 25, 28, 29, 31-35, 38, 41, and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teoh et al. (2003/0028209) in view of Amplatz et al. (2007/0265656).
Teoh discloses the following claimed limitations:
Claim 21: A method for treatment of an aneurysm (Fig. 3a-5 and [0043-48]), comprising: intravascularly delivering a framing device (50, 60, 70) through a catheter (20) to a cavity of the aneurysm (Fig. 3a-5 and [0043-48]); releasing the framing device from the delivery catheter to expand the framing device in the aneurysm cavity such that at least a portion of the framing device contacts an inner surface of the aneurysm wall (Fig. 3a-5 where it is contacting the distal end of the aneurysm as best seen in Fig. 4-5); and positioning a liquid embolic ([0045], [0046], and [0004] which states that the embolic material can be a liquid polymer) between the framing device and the aneurysm wall (Fig. 3a-5, [0045-46], and [0048]).
Claim 22: Further comprising positioning an aperture (open end at the neck and where the catheter is connected as seen in Fig. 3b-5) of the framing device at the neck of the aneurysm (Fig. 8-9).  
Claim 24: Wherein the framing device assumes a substantially spherical shape (Fig. 4-5) when released from the catheter (Fig. 4-5).
Claim 25: Wherein the framing device comprises a hollow, braided structure (Fig. 3a-5, [0043], and [0049]).
Claim 28: Wherein the framing device has a first, closed end (Fig. 3b-5 the end opposite the neck opening) and a second end (Fig. 3b-5 where it is the end at the neck opening) opposite the first end (Fig. 3b-5), the second end having an opening (opening where the catheter is connected as seen in Fig, 3b-5), and wherein the method comprises aligning the opening with a neck of the aneurysm (Fig. 3b-5).
Claim 29: Wherein the framing device forms a hollow body in an expanded state (Fig. 3b-5), the hollow body defining a cavity (Fig. 3b-5 where the cavity is the inner area of the frame) (Fig. 3b-5).
Claim 31: Wherein the framing device includes stainless steel, nitinol, and/or cobalt chromium ([0043])
Claims 32-35, and 38: See the rejections above. 
Claims 41-42: Wherein a distalmost end of the framing device in the compressed configuration is also a distalmost end of the framing device in the expanded configuration (Fig. 3a-b where in the delivery configuration the distal-most end is the ring at the top as seen in Fig. 3a and it is still the distalmost end in the expanded configuration seen in Fig. 3b) 
Teoh teaches all the claimed limitations discussed above however, Teoh does not disclose that the framing device comprises multiple braided layers in both the delivery and expanded configurations. 
Amplatz discloses another vascular occluder that is formed by multiple layers of braided wire (abstract, [0028], Fig. 7, [0088]) in order to rapidly occlude an abnormal opening in a body organ is significantly improved (Abstract).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Teoh with multiple braided layers in view of the teachings of Amplatz, in order to rapidly occlude an abnormal opening in a body organ is significantly improved (Abstract).
Claims 21-23, 25, 27, 29, 31-33, 35, 36, 41, and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wallace et al. (2003/0195553) in view of Amplatz et al. (2007/0265656).
Wallace discloses the following claimed limitations:
Claim 21: A method for treatment of an aneurysm (Abstract), comprising: intravascularly delivering a framing device (10, 110, 310) through a catheter (450, 550) to a cavity of the aneurysm (Fig. 9a-10d and [0049-0057]) releasing the framing device from the delivery catheter to expand the framing device in the aneurysm cavity (Fig. 9a-10d and [0049-0057]) such that at least a portion of the framing device contacts an inner surface of the aneurysm wall ([0014-15] which states that the device expands against the inner wall of the aneurysm to conform to the shape of the aneurysm therefore it would be in contact with the inner wall); and positioning a liquid embolic ([0031], [0046], [0057]) between the framing device and the aneurysm wall (Fig. 1, 3, 10d, [0031], [0046], [0057]).
Claim 22: Further comprising positioning an aperture (aperture where catheter 740 enters the device as seen in Fig. 10d) of the framing device at the neck of the aneurysm (Fig. 10d).  
Claim 23: Wherein the catheter is a first catheter (Fig. 10a-c) and the method further comprises inserting a second catheter (740) into an aperture of the framing device (Fig. 10d and [0057]).
Claim 25: Wherein the framing device comprises a hollow, braided structure (Fig. 1, 3, 7, and 10d where it is hollow to form a passage for the catheter to deliver the embolic liquid).
Claim 27: Wherein the framing device is a braided device comprising a dual layer shell ([0040] where the flattened disk 130 has a layer of braided wires on both sides, and thus may advantageously provide two layers/dual shell of braided wires to cover the entrance of the aneurysm).
Claim 29: Wherein the framing device forms a hollow body in an expanded state (Fig. 3b-5), the hollow body defining a cavity (Fig. 1, 3, 7, and 10d where the cavity is the inner area of the frame).
Claim 31: Wherein the framing device includes stainless steel, nitinol, and/or cobalt chromium ([0033]).
Claims 32, 33, 35, and 36: See the rejections above. 
Claims 41-42: Wherein a distalmost end of the framing device in the compressed configuration is also a distalmost end of the framing device in the expanded configuration (Fig. 9a-b).
Wallace teaches all the claimed limitations discussed above however, Wallace does not disclose that the framing device comprises multiple braided layers in both the delivery and expanded configurations. 
Amplatz discloses another vascular occluder that is formed by multiple layers of braided wire (abstract, [0028], Fig. 7, [0088]) in order to rapidly occlude an abnormal opening in a body organ is significantly improved (Abstract).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Wallace with multiple braided layers in view of the teachings of Amplatz, in order to rapidly occlude an abnormal opening in a body organ is significantly improved (Abstract).
Response to Arguments
Applicant’s arguments filed 7/26/22 have been considered but are moot in view of the new grounds of rejection where Amplatz teaches the multiple braided layer as stated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771